t c memo united_states tax_court karl paul vossbrinck petitioner v commissioner of internal revenue respondent docket no 612-o1l filed date karl paul vossbrinck pro_se john aletta for respondent memorandum findings_of_fact and opinion gerber judge on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or advising petitioner of respondent’s intention to proceed with a proposed levy to collect petitioner’s outstanding income_tax liabilities for and a petition was filed on date in which - - petitioner alleged that he was not afforded a fair hearing and or that he was denied due process petitioner had requested time within which to seek a private_letter_ruling as to whether he was an employee or self-employed respondent’s appeals officer richard geltzer the appeals officer agreed to permit additional time and after approximately months the appeals officer was advised that an examination had resulted in a decision that petitioner was an employee petitioner claims that respondent’s appeals officer refused to allow him additional time within which to seek a private_letter_ruling on the guestion of his employment status instead of obtaining a private_letter_ruling during the 6-month period petitioner sought an audit examination of his employment status we consider whether respondent’s determination to proceed with collection under those circumstances was an abuse of respondent’s discretion findings_of_fact at the time of the filing of his petition petitioner resided in southbury connecticut during the taxable years through petitioner provided computer consulting services to various entities for the and tax years petitioner filed returns reporting income from wages with forms w-2 wage and tax statement attached which reflected the withholding of tax from petitioner’s wages petitioner’s and returns reflected tax due of dollar_figure dollar_figure and dollar_figure respectively for petitioner filed a return reflecting income from wages resulting in a dollar_figure income_tax_liability dollar_figure of which was paid_by means of income_tax_withholding respondent assessed on the unpaid income_tax_liability reported by petitioner for through subseguently respondent determined by means of a statutory_notice_of_deficiency that petitioner had an income_tax deficiency for in connection with that notice petitioner did not file a petition with this court and respondent assessed the deficiency in date respondent notified petitioner of the intent to levy with respect to all taxable years that notification also advised petitioner of his right to a hearing during date petitioner submitted a written request for a collection_due_process_hearing the appeals officer contacted petitioner by telephone to arrange for a hearing petitioner did not request a face-to-face hearing instead petitioner advised that he needed additional time to seek an administrative alternative to collection the alternative was to have his employment status changed from employee to self-employed independent_contractor for each of the tax years if petitioner was successful in that pursuit he believed that his tax_liability would have either been reduced or eliminated in particular petitioner advised that he wanted time to obtain a q4e- private_letter_ruling to the effect that petitioner was self- employed during the years in question the appeals officer agreed to stay the collection process while petitioner sought a ruling approximately week later the appeals officer received a copy of petitioner’s request for a private_letter_ruling the appeals officer assumed that petitioner had submitted the original of the request for a private_letter_ruling to the appropriate internal_revenue_service irs ruling branch the appeals officer heard nothing further from or about petitioner until date when he received notification from within the irs that an examination of petitioner’s employment status had been conducted and resulted in the conclusion that petitioner was an employee during the years in guestion that determination had been made by respondent’s specialized examination group in vermont that considers whether taxpayers are employees or independent contractors it was at that time more than months after his telephone conversation with petitioner that the appeals officer discovered that petitioner had not sought a private_letter_ruling but had instead submitted a request for examination of his status after receiving the notification during date the appeals officer caused the issuance of the notice_of_determination to proceed with the levy from which petitioner appealed to this court - for more than year after the date issuance of the determination and the filing of the petition petitioner did nothing about seeking a private_letter_ruling moreover petitioner has alleged that he submitted his request for a ruling about days prior to the time of the scheduled trial of this case date opinion the question we consider is whether under the circumstances of this case respondent abused his discretion by not allowing petitioner additional time to seek a private_letter_ruling the obverse of that question is whether the amount of time respondent afforded petitioner to seek collection alternatives was reasonable sec_6330 provides that upon request and in the circumstances described therein a taxpayer has a right toa fair hearing sec_6330 a fair hearing consists of the following elements an impartial officer will conduct the hearing the conducting officer will receive verification from the secretary that the requirements of applicable law and administrative procedure have been met certain issues may be heard such as spousal defenses and offers-in-compromise and a challenge to the underlying liability may only be raised if the taxpayer did not receive a statutory_notice_of_deficiency or receive an opportunity to dispute such liability sec_6330 -- - petitioner’s only request of the appeals officer was for a delay while he pursued the collection alternative of seeking a private_letter_ruling on his employment status for the years subject_to the enforced collection petitioner was afforded additional time but instead of seeking a ruling he applied to respondent’s examination_division which found him to be an employee ’ collection was delayed for at least months while petitioner sought the administrative resolution of his outstanding tax_liabilities petitioner contends that respondent abused his discretion by not allowing him an additional stay to seek a ruling respondent did not impede petitioner in seeking an alternative to collection instead respondent’s appeals officer waited until he received notification that petitioner’s attempt ' petitioner at trial stated that someone in respondent’s office had told him to seek an examination instead of a private_letter_ruling petitioner however was unable to provide the name of the person who might have given him that advice it is petitioner’s belief that respondent’s examination personnel do not have as much latitude in deciding employment status and that he would have been successful in seeking a private_letter_ruling because the individuals who consider rulings have a broader spectrum of matter they can consider in the process petitioner contends that he is entitled to extra time before collection is permitted because it was respondent’s error to send him to the wrong place for relief petitioner has not shown a sufficient factual predicate for his argument even if petitioner had shown that he had received the alleged advice from someone in respondent’s office petitioner was not forced to seek one type of relief rather than another it was his choice to seek an examination of his employment status rather than seeking a ruling during the time allotted - to administratively resolve his employment status had resulted in the decision that the status for the years under consideration were unchanged and hence that the liabilities remained outstanding and collectible we note that although petitioner was advised of the decision that the examination personnel had decided that his employment status was that of employee during date and of respondent’s determination to proceed with collection during date petitioner did not begin the process of seeking the private_letter_ruling until more than year later about days before trial under these circumstances we find that petitioner was given a full and fair opportunity to seek an alternative resolution of his tax_liabilities to reflect the foregoing an appropriate decision will be entered permitting respondent to proceed with collection
